FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of November 2013 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onNovember 11, 2013 in connection with the Registrant's Financial Results for the Third Quarter of 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:November 12, 2013 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Third Quarter of 2013 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended September 30, 2013 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Third Quarter of 2013, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Nine Months Ended September 30, 2013, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2012 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2012 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the third quarter of 2013, which were described in Part I of the Company's Quarterly Report for the Second Quarter of 2013. 1. Item 4A – Information on the Company: History and Development of the Company Investments In the first nine months of 2013, Elron (directly and indirectly through RDC) invested approximately $8.7 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. Settlement Agreement with Enablence During 2011, in light of publications by Enablence Technologies Inc. ("Enablence") regarding a decline in its financial position, Elron recognized an impairment in its financial statements of the entire balance of the Enablence debentures held by it. In June 2012, the original repayment date of the debentures, Enablence did not repay its debt to the debenture-holders. In September 2013, a settlement agreement between Enablence and the debenture-holders, including Elron, for the partial repayment of the debentures was completed. Pursuant to the agreement, Elron received consideration in the aggregate value of approximately $3.5 million (approximately $1.7 million in cash and approximately $1.8 million in Enablence shares), out of the debt to Elron in the amount of approximately $4.4 million. The shares received under the settlement agreement are subject to a four month lockup period in accordance with Canadian securities legislation. The remaining debt was waived and Elron released Enablence from any claims in connection with the debentures. As a result, Elron recorded a net gain in the third quarter of 2013 of approximately $3.5 million, in respect of the previously recognized impairment's partial cancellation. For further details see Note 3.E to the Financial Statements. 2. Item 4B – Business Overview: Our Main Group Companies Given Imaging In September 2013, Given Imaging announced that Japan's Pharmaceuticals and Medical Devices Agency (PMDA) granted approval for Given's PillCam SB 3 in Japan. The PillCam SB 3 is used to detect and monitor small bowel diseases. Given expects to begin recognizing sales of PillCam SB 3 in Japan in 2014. 2 Given Imaging's abovementioned estimate is forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and is based on information existing in Given Imaging on the date of this report. This estimate, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: changes in regulatory environment, changes in manufacturing or marketing plans or difficulties in implementing them, and the emergence of competing products. Further to section 2.1. of Part I of Elron's quarterly report for the second quarter of 2013, in November 2013, subsequent to the date of this report, Given Imaging announced that it received reimbursement approval for the PillCam COLON 2 in Japan effective January 1, 2014. In November 2013, subsequent to the date of this report, Given Imaging announced its decision to take advantage of a special program initiated by the Israeli Tax Authority that allows Israeli companies to release "trapped profits". Given Imaging will now pay a reduced tax rate of 10% (instead of 25%) on approximately $54 million of profits for which taxes had not been previously provided. Given Imaging intends to review possible avenues for the use of the trapped profits in a manner that is in the best interests of Given Imaging and its shareholders. BrainsGate Further to Item 4B regarding BrainsGate's estimates regarding the timing of patient enrollment completion for its clinical trial, BrainsGate now estimates, considering the number of patients enrolled to date, that it will complete patient enrollment for the trial in the first half of 2014, upon its completion on approximately 450 patients. As of the end of the third quarter of 2013, BrainsGate has enrolled approximately 350 patients at 67 medical centers in the United States, Europe and Asia. During the first quarter of 2014, follow up data will be received on 350 patients, which will undergo interim analysis by the Data and Safety Monitoring Board, an independent board responsible for monitoring safety aspects of the trial. A positive result from the interim analysis will allow the trial's progression as planned. 3 BrainsGate's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimations of its recruitment rate potential as of the date of filing this report, and information existing in BrainsGate on the date of filing this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are developments in BrainsGate's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure to recruit the large number of candidates necessary to complete the trial, trial results, results of the interim analysis, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. Pocared Further to section 2.2. of Part I of Elron's quarterly report for the second quarter of 2013, and several weeks after Pocared commenced sample collection for the trial at the various centers, Pocared estimates that the rate of sample collection is lower than expected and as a result it is estimated that the trial will be completed during 2014 and not in 2013 as previously reported. Pocared's abovementioned estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimates of the potential rate of sample collection for the trial, and on information existing in Pocared on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: developments in Pocared's field of operation, failure to obtain regulatory approval to continue product development, failure to achieve goals, failure to collect the number of samples necessary to complete the trial, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. Ari Bronshtein CEO Yaron Elad CFO November 10, 2013, Tel Aviv, Israel 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of September 30, 2013 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Investing in Israeli or Israeli related technology companies. · Identifying and exploiting investment opportunities with significant exit potential. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing guidance and hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Given Imaging Ltd. (21% directly, and 8% by RDC) ("Given Imaging") - Given Imaging develops, manufactures, and markets diagnostic products for visualizing and detecting disorders of the gastrointestinal tract, among them the PillCam capsule, an ingestible capsule used to visualize the gastrointestinal tract through a miniaturized video camera contained in it. Given Imaging's shares are listed on the Nasdaq and the Tel Aviv Stock Exchange. · Pocared Diagnostics Ltd. (41%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4B – "Business Overview" of the Company's Annual Report for 2012 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2012 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Kyma Medical Technologies Ltd. (64% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · Notal Vision Inc. (22%) ("Notal Vision") - Notal Vision develops, manufactures, and provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · CartiHeal (2009) Ltd. (32%) ("CartiHeal") - CartiHeal is developing implants for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee and ankle. The implant's unique structure, comprising a coral scaffold with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage in its place. CartiHeal's first product is indicated for treatment of cartilage defects in the knee. · Navitrio Ltd. (87% by RDC) ("Navitrio") - Navitrio is an investment venture that incubates projects and invests in companies in the digital field. Navitrio's holdings as of the date of filing this report include: Cloudyn Software Ltd. (46%) ("Cloudyn"), which is developing solutions for the optimization of cloud computing costs and resources; Numbeez Ltd. (39%) ("Numbeez"), which is developing a micro-blogging platform that helps users create, track and share the interesting numbers in their lives; and Pose POS Ltd. (43%) ("POSE"), which is developing an online cash register, inventory management, and retail website management system. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1. Investments · In the first nine months of 2013, Elron (directly and indirectly through RDC) invested approximately $8.7 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 1.2.2. Developments in the Company · DIC Considering Sale of Controlling Block of Given Imaging - Elron decided to participate in the process DIC announced in January 2013, of seeking and considering possibilities to sell the controlling block of Given Imaging through the sale of all its shares of Given Imaging, directly and indirectly through Elron (approximately 45%). There can be no assurance as to the identification or realization of such concrete possibility or as to the timing or terms of such a transaction.Insofar as possibility for a transaction is identified, Elron intends to consider participating in it. Any such transaction, if it were to occur, would require the appropriate corporate approvals of Elron. · Settlement Agreement with Enablence - During 2011, in light of publications by Enablence Technologies Inc. ("Enablence") regarding a decline in its financial position, Elron recognized an impairment in its financial statements of the entire balance of the Enablence debentures held by it. In June 2012, the original repayment date of the debentures, Enablence did not repay its debt to the debenture-holders. In September 2013, a settlement agreement between Enablence and the debenture-holders, including Elron, for the partial repayment of the debentures was completed. Pursuant to the agreement, Elron received consideration in the aggregate value of approximately $3.5 million (approximately $1.7 million in cash and approximately $1.8 million in Enablence shares), out of the debt to Elron in the amount of approximately $4.4 million. The shares received under the settlement agreement are subject to a four month lockup period in accordance with Canadian securities legislation. The remaining debt was waived and Elron released Enablence from any claims in connection with the debentures. As a result, Elron recorded a net gain in the third quarter of 2013 of approximately $3.5 million, in respect of the previously recognized impairment's partial cancellation. For further details see Note 3.E to the Financial Statements. · Transfer of Holdings in Navitrio to RDC - In July 2013, Elron transferred its entire holdings in Navitrio to RDC, in consideration for $5 million (the sum Elron invested in Navitrio since it was established in 2011), subject to adjustments. Subsequent to the transfer and a $1 million investment by RDC in Navitrio in July 2013, Elron holds approximately 44% of Navitrio indirectly, and approximately 87% on a consolidated basis. 1.2.3. Developments in Main Group Companies · Update on Pocared's FDA Trial - In July 2013, Pocared commenced urine sample collection for the trial it is conducting in order to test the efficacy of the first application of its system, urinary tract infection (UTI) diagnosis. The trial is expected to support its submission to the U.S. Food and Drug Administration (FDA) for marketing clearance. The trial is being conducted at five of the world's leading medical centers. In September 2013, several weeks after Pocared commenced sample collection, Pocared estimated that the rate of sample collection is lower than expected and as a result it is estimated that the trial will be completed during 2014 and not in 2013 as previously reported. Pocared's abovementioned estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimates of the potential rate of sample collection for the trial, and on information existing in Pocared on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: developments in Pocared's field of operation, failure to obtain regulatory approval to continue product development, failure to achieve goals, failure to collect the number of samples necessary to complete the trial, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. · Given Imaging's PillCam SB 3 Cleared for Marketing in the U.S. and Japan - In August 2013, Given Imaging announced that the FDA granted clearance for the next generation PillCam, SB 3, to detect and monitor small bowel abnormalities. In September 2013, Given Imaging announced that Japan's Pharmaceuticals and Medical Devices Agency (PMDA) granted approval for Given's PillCam SB 3 in Japan. Given expects to begin recognizing sales of PillCam SB 3 in Japan in 2014. Given Imaging's abovementioned estimate is forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and is based on information existing in Given Imaging on the date of this report. This estimate, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: changes in regulatory environment, changes in manufacturing or marketing plans or difficulties in implementing them, and the emergence of competing products. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 · Given Imaging's PillCam COLON Cleared for Marketing and Approved for Reimbursement in Japan - In July 2013, Given Imaging announced that the second generation its PillCam COLON was cleared by Japan's PMDA for diagnosis of colonic disease when colonoscopy is required but difficult to conduct, including patients unwilling or unable to undergo colonoscopy. In November 2013, subsequent to the date of this report, Given Imaging announced that it received reimbursement approval for the PillCam COLON 2 in Japan effective January 1, 2014. · Update on BrainsGate's FDA Trial - Further to Item 4B regarding BrainsGate's estimates regarding the timing of patient enrollment completion for its clinical trial, BrainsGate now estimates, considering the number of patients enrolled to date, that it will complete patient enrollment for the trial in the first half of 2014, upon its completion on approximately 450 patients. As of the end of the third quarter of 2013, BrainsGate has enrolled approximately 350 patients at 67 medical centers in the United States, Europe and Asia. During the first quarter of 2014, follow up data will be received on 350 patients, which will undergo interim analysis by the Data and Safety Monitoring Board, an independent board responsible for monitoring safety aspects of the trial. A positive result from the interim analysis will allow the trial's progression as planned. BrainsGate's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimations of its recruitment rate potential as of the date of filing this report, and information existing in BrainsGate on the date of filing this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are developments in BrainsGate's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure to recruit the large number of candidates necessary to complete the trial, trial results, results of the interim analysis, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. 1.2.4. Financing · Credit Line Extension - In April 2013, Elron and Silicon Valley Bank entered into a credit line extension agreement in the amount of $25 million, including $10 millionwhich is available until December 31, 2013 and an additional $15 million available until October 30, 2014. The credit line was extended in order to ensure and diversify additional sources of financing towards continued investing in the Group Companies and in new companies and to finance Elron's ongoing operations, and due to the partial utilization of the previous credit line which was about to expire. (For further details see section 1.4 below). · As of the date of filing this report, Elron's and RDC's non-consolidated cash and cash equivalents amounted to approximately $22 million and $12 million, respectively. At this date Elron has a $4 million debt balance, and RDC has no debt. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 1.3. Results of Operations 1.3.1. Elron's main operating results For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 For the three months ended September 30, 2013 For the three months ended September 30, 2012 For the year ended December 31, 2012 unaudited audited $ thousands Net income (loss) attributable to Elron's shareholders ) ) ) Net income (loss) per share attributable to Elron's shareholders (in $) As previously mentioned, the income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses:* 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 For the three months ended September 30, 2013 For the three months ended September 30, 2012 For the year ended December 31, 2012 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization ) Income (expenses) from impairment of investments in Group Companies and financial assets ) ) ) Total ) Gain from exit transactions, changes in holdings, and revaluation of investments (net of tax) Corporate operating expenses ) * The results summarized in the table are presented net of non-controlling interest. I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the third quarter and first nine months of 2013 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Navitrio, CartiHeal, Kyma, BrainsGate, and Pocared. The loss Elron recorded in the third quarter and first nine months of 2012 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Navitrio, NuLens Ltd. ("NuLens"), Kyma, BrainsGate and Pocared. Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. Excess cost amortization expenses in the third quarter and first nine months of 2013 and 2012 were recorded primarily in respect of excess costs attributed to the Company's holding in Given Imaging. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 Income (expenses) from impairment of investments in Group Companies and financial assets: At each reporting date the Company examines whether there is any evidence that would indicate that its investment in Group Companies and financial assets is impaired. In the third quarter and first nine months of 2013, due to the settlement agreement with Enablence (see section 1.2.2 above), income in the amount of $3,522 thousand was recorded in respect of a partial cancellation of the impairment recognized in 2011. In the first nine months of 2013 no impairmentcharges were recorded in respect of investments in Group Companies and financial assets. In the third quarter and first nine months of 2012, an impairment charge was recorded in respect of the Company's holding in Wave Systems Corp. ("Wave") shares traded on the Nasdaq, due to a decrease in their share price. (In the third quarter of 2012, the entire holding in Wave shares was sold, except for those shares deposited in escrow with their receipt in the sale of Safend Ltd. ("Safend") in September 2011). II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains and losses from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the third quarter and first nine months of 2013 resulted mainly from: · A $1,247 and $2,646 thousand gain (net of non-controlling interest) recorded in the third quarter and first nine months, respectively, from a change in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired; · A $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value; · An $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value. Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the third quarter and first nine months of 2012 resulted mainly from: · An approximately $3,929 thousand gain recorded in the third quarter from the sale of a portion of Elron's holding and a decrease in its holding in Aqwise Ltd. ("Aqwise"); · An approximately $132 and $847 thousand loss (net of non-controlling interest) recorded in the third quarter and first nine months, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired; · An approximately $8,500 thousand gain (net of non-controlling interest) recorded in the second quarter as a result of additional consideration received for the sale of Medingo Ltd. ("Medingo") completed in 2010; · An approximately $1,000 thousand gain recorded in the second quarter due to an increase in Jordan Valley's fair value. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. There increase in corporate operating expenses in the first nine months of 2013 as compared with the first nine months of 2012 was mainly due to exchange rate fluctuations and to expenses incurred from the services agreement with DIC (see Note 19.B to the annual financial statements). 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 1.3.2. Analysis of the consolidated statements of profit and loss For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Gain from disposal and revaluation of group companies, and changes in holdings, net In the third quarter and first nine months of 2013, this item mainly included: a $396 thousand gain recorded in the third quarter due to the initial consolidation of POSE; a $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value, mainly due to progress made in the clinical trials it is conducting; an $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value; and a $1,513 and $3,258 thousand gain recorded in the third quarter and first nine months, respectively, from a change in the Company's holding in Given Imaging as a result of options and restricted share units granted to Given Imaging employees having been exercised or having expired. In the third quarter and first nine months of 2012, this item mainly included: a $3,929 thousand gain in the third quarter from the sale of a portion of Elron's holding and a decrease in its holding in Aqwise; a $132 and $833 thousand loss in the third quarter and first nine months of 2012, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired; a $15,558 thousand gain in the second quarter from additional consideration received from the sale of Medingo completed in 2010; and a $1,000 thousand gain in the second quarter from an increase in Jordan Valley's fair value. Financial income Financial income in the third quarter and first nine months of 2013 resulted mainly from interest income on deposits and from translation differences. Financial income in the third quarter and first nine months of 2012 resulted mainly from interest income on bank deposits, and from a change in the fair value of the Company's holding in GigOptix Inc. ("GigOptix") shares. Total income 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Research and development expenses, net See analysis of Elron's and consolidated companies' operating expenses below. Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associates below. Financial expenses Financial expenses in the third quarter and first nine months of 2013 resulted mainly from interest on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from commissions and other expenses related to this credit line (see section 1.4 below). Financial expenses in the third quarter and first nine months of 2012 resulted mainly from a change in the fair value of the Company's holding in Wave shares. (In the third quarter of 2012, the entire holding in Wave shares was sold, except for shares deposited in escrow with their receipt in the sale of Safend in September 2011). 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Other expenses (income), net ) ) 14 In the third quarter and first nine months of 2013, this item mainly included a gain from the settlement agreement with Enablence (see section 1.2.2 above). In the first nine months of 2012, this item mainly included a provision for contingent liabilities. Total expenses Income (loss) before taxes on income ) ) Tax benefit (taxes on income) ) ) 70 Net income (loss) ) ) Net income (loss) attributable to the Company's shareholders ) ) ) Net income (loss) attributable to non-controlling interest ) ) ) Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 Operating Expenses Operating expenses in the third quarter and first nine months of 2013 amounted to $8,287 and $2,834 thousand, respectively, compared with $3,569 and $11,095 thousand, respectively, in the third quarter and first nine months of 2012, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the nine months ended September 30, For the three months ended September 30, $ thousands Explanation Corporate The increase was mainly due to exchange rate fluctuations and to expenses incurred from the services agreement with DIC (see Note 19.B to the annual financial statements). RDC The increase was mainly due to an increase in workforce. Kyma The decrease was mainly due to a decrease in R&D expenses following the completion of the development stage of the implantable device. Starling (1) - - 59 Navitrio (2) The decrease was mainly due to a decrease in the R&D expenses of Cemmerce, an in-house project in which Navitrio ceased investment during 2013, a decrease in Navitrio's workforce, and a decrease in the R&D expenses of its subsidiary, Cloudyn. Other (3) (1) Starling Advanced Communications Ltd. was liquidated during 2012. (2) Includes the operating expenses of Cloudyn, a subsidiary, and from the third quarter of 2013, also includes the operating expenses of POSE, following its initial consolidation. (3) In 2012 mainly included Sync-Rx Ltd. ("Sync-Rx", sold in November 2012) and SmartWave Medical Ltd. ("SmartWave"). 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 1.3.3. Analysis of the results of operations of main associates Given Imaging (1) For the nine months ended September 30, For the three months ended September 30, Increase (Decrease) Increase (Decrease) unaudited $ thousands % $ thousands % Explanation Sales The increase in Given Imaging's sales in the third quarter of 2013 compared with the third quarter of 2012 mainly resulted from an increase in sales in the Americas and EMEA. The increase in sales in the first nine months of 2013 compared with the first nine months of 2012 mainly resulted from an increase in revenues in Given Imaging's three areas of operation. Operating income The increase in the third quarter and first nine months of 2013 compared with the third quarter and first nine months of 2012 mainly resulted from the increase in sales and in gross profit. Net income attributable to shareholders See above regarding change in gross profit. (1) in accordance with IFRS 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 Pocared For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Loss Pocared is in the development stage and has not yet commenced sales. Pocared's losses mainly result from research and development expenses. The increase in loss was mainly due to progress in the FDA trial it is conducting. BrainsGate For the nine months ended September 30, For the three months ended September 30, unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The increase in loss in the third quarter of 2013 compared with the third quarter of 2012 was mainly due to accelerated patient enrollment in its clinical trial. 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 1.4. Financial Position, Liquidity and Capital Resources Financial position September 30, 2013 December 31, 2012 unaudited audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value Other long-term receivables Current assets Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest Shareholders' equity attributable to Elron's shareholders at September 30, 2013 was $158,758 thousand, representing approximately 83% of the total assets in the statement of financial position, compared with $162,040 thousand at December 31, 2012, representing approximately 82% of total assets in the statement of financial position. Consolidated working capital at September 30, 2013 amounted to $38,865 thousand, compared with $48,521 thousand at December 31, 2012. The decrease in working capital resulted from a decrease in cash balance due to investments in Group Companies and current operating expenses. This decrease was partially offset by the reclassification of amounts originally deposited in long-term escrow in connection with the sale of Sync-Rx as current assets. Elron's and RDC's primary cash flows (1) For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 For the three months ended September 30, 2013 For the three months ended September 30, 2012 unaudited unaudited $ thousands Investments in Elron's and RDC's group companies (1) Proceeds from disposal of Elron's and RDC's non-current investments Raising of Elron's debt - - - Repayment of Elron's debt - ) - ) Repayment of RDC's loans (2) - ) - - Dividend distributed by Elron - ) - ) Dividend distributed by RDC (2) - ) - - (1) The amounts presented include RDC's and Navitrio's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. (2) Including Rafael's share only in the loans granted/repaid and in the dividend distributed. 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 Cash balance Consolidated cash and cash equivalents at September 30, 2013 amounted to $37,617 thousand, compared with $47,525 thousand at December 31, 2012. Elron's and RDC's non-consolidated cash and cash equivalents at September 30, 2013 amounted to $23,039 and $12,861 thousand, respectively, compared with $25,097 and $20,267 thousand, respectively, at December 31, 2012. Uses of cash The main uses of cash in the third quarter and first nine months of 2013 were investments and loans to Group Companies in the amount of $3,467 and $7,275 thousand, respectively, by Elron, and $950 and $1,450 thousand, respectively, by RDC. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. The main uses of cash in the third quarter and first nine months of 2012 were investments and loans to Group Companies in the amount of $6,939 and $12,281 thousand, respectively, by Elron, and $2,500 and $4,000 thousand, respectively, by RDC. Also, cash was used to distribute a dividend to the Company's shareholders in the amount of $15,000 thousand, to prepay $1,000 thousand out of Elron's debt to Silicon Valley Bank, and to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. In addition, in the first nine months of 2012 RDC's cash was used to prepay its entire debt to its shareholders in the amount of $6,500 thousand, of which Elron's share amounted to $3,250 thousand (approximately $3,300 thousand including interest), and to distribute a cash dividend to its shareholders in the amount of approximately $17,800 thousand, of which Elron's share amounted to approximately $8,900 thousand. Investments in Group Companies during the first nine months of 2013 and 2012 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 unaudited $ thousands Consolidated Companies (1) Kyma (2) - - - SmartWave (3) - - Sync-Rx (4) - - - POSE (5) - - Cloudyn (6) - Associates and Other Investments Pocared (7) - - - CartiHeal - - Notal Vision - - NuLens - - BrainsGate - - - Numbeez - - - Total investments (1) The amounts exclude Elron's investment in Navitrio in the amount of $1,000 thousand in the first half of 2013 and RDC's investment in Navitrio in the amount of $1,000 thousand in the third quarter of 2013. These investments do not affect the cash included in the Financial Statements. (2) Subsequent to the date of this report RDC invested $1,000 thousand in Kyma. (3) Subsequent to the date of this report RDC invested $100 thousand in SmartWave. (4) Sold in November 2012. (5) Initially consolidated in July 2013. (6) Subsequent to the date of this report Navitrio invested $200 thousand in Cloudyn. (7) Subsequent to the date of this report Elron granted a loan to Pocared in the amount of approximately $900 thousand. 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 Proceeds from the disposal of Elron's and RDC's non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first nine months of 2013 mainly included: proceeds Elron received in the third quarter in the amount of approximately $1,698 thousand from the settlement agreement with Enablence (see section 1.2.2 above); and proceeds Elron received in the first quarter in the amount of $1,923 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Wavion Inc. ("Wavion") that was completed in 2011. Proceeds Elron and RDC received from the disposal of non-current investments in the first nine months of 2012 mainly included: net proceeds Elron received in the third quarter in the amount of approximately $1,850 thousand from the sale of a portion of its holding in Aqwise and the repayment of a shareholders' loan by Aqwise; proceeds Elron and RDC received in the second quarter in the amount of approximately $1,409 and $14,149 thousand, respectively, from the sale of Medingo completed in 2010; proceeds Elron and RDC received in the second quarter in the amount of approximately $2,702 and $19,908 thousand, respectively, from the release of the deposit that was held in escrow in connection with the sale of Medingo; proceeds Elron received in the second quarter in the amount of $1,272 thousand from the sale of Wavion completed in November 2011; proceeds Elron received in the second quarter in the amount of $871 thousand from the sale of Wave shares; proceeds Elron received in the first half in the amount of $837 thousand from the sale of the remainder of its holding in GigOptix shares; and proceeds Elron and RDC received in the first nine months in the amount of $87 and $223 thousand, respectively, from the sale of Sela – Semiconductors Engineering Laboratories Ltd. ("SELA") which was completed in 2009. Credit line extension In April 2013, Elron and Silicon Valley Bank ("SVB") entered into a credit line extension agreement. The previous credit line in the amount of $30,000 was available until May 2013, of which $5,000 thousand were utilized. In August 2012, Elron prepaid $1,000 thousand out of this debt, and as of the date of this report, Elron has an outstanding debt to SVB in the amount of $4,000 thousand in respect of the previous credit line. The terms of the previous credit line continue to apply to the outstanding debt, and are detailed in Note 11 to Elron's consolidated financial statements as of December 31, 2012. The credit line was extended in order to ensure and diversify additional sources of financing towards continued investing in the Group Companies and in new companies and to finance Elron's ongoing operations, and due to the partial utilization of the previous credit line which was about to expire. The terms of the credit line extension agreement are detailed below: Credit Amount- $25,000 thousand. Draw Period- $10,000 thousand are available from the signing of the agreement until December 31, 2013. An additional $15,000 thousand are available from the signing of the agreement until October 30, 2014. Repayment date- 24 months after each respective draw. Prepayment- Elron will be entitled to make prepayment without any cost at any time. Repayment upon Exit Transaction- If Elron receives aggregate proceeds greater than $30,000 thousand from the sale of a Group Company ("Exit Transaction"), SVB will have the right to demand repayment in an amount equal to 50% of the proceeds received in cash (not exceeding the amount of the outstanding debt). Dividend Distribution- If Elron distributes a dividend, SVB will have the right to demand repayment in an amount equal to 100% of the dividend (not exceeding the amount of the outstanding debt). Notwithstanding, should prepayment be made following an Exit Transaction or at Elron's initiative, SVB will not have the right to additional prepayment in the event Elron distributes a dividend up to the amount that was prepaid. 17 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 Interest- Wall Street Journal Prime rate plus 1.75% per annum. Unused Line Fee- 0.5% per annum of the unused portion of the credit amount. Collateral- At the time the credit line is actually utilized, Elron will pledge shares directly held by it in Given Imaging in an amount equal to maintain a 3.25 ratio of the market value of the pledged shares (based on their trailing 5-day average closing price prior to the computation date) to the amount of credit utilized. Should the coverage ratio of the market value of the pledged shares to the credit amount utilized decrease below 3, then Elron shall either pledge additional Given Imaging shares or repay a portion of the credit utilized in order to maintain a coverage ratio of 3.25, or provide alternative collateral acceptable to SVB. As of the date of this report, Elron has pledged 1,130,000 shares of Given Imaging in favor of SVB pursuant to the terms of the previous credit line, representing, as of September 30, 2013, approximately 3.6% of Given Imaging's outstanding shares. As of September 30, 2013 the coverage ratio is approximately 5.4, and as of November 8, 2013, the coverage ratio is approximately 5.9. At September 30, 2013, Elron had a $4,000 thousand debt to banks. RDC had no debt at September 30, 2013. Main Group Companies' cash flows Cash flows from operating activities Cash balance For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 For the three months ended September 30, 2013 For the three months ended September 30, 2012 As of September 30, As of December 31, Unaudited Audited Note in Financial Statements $ thousands BrainsGate ) - Given Imaging - Pocared ) 3.A 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at September 30, 2013, December 31, 2012, and September 30, 2012. 18 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 As of September 30, 2013 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 46 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 69 Total assets 46 Liabilities (1) Trade payables 1 25 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 5 5 Long-term taxes - - - Total liabilities 1 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of December 31, 2012 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 34 91 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 64 75 Total assets 34 Liabilities (1) Trade payables 11 49 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 4 4 Long-term taxes - - - Total liabilities 11 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 19 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2013 As of September 30, 2012 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other current assets 46 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 69 - Total assets 46 Liabilities (1) Trade payables - 42 - Other account payables 1 Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 5 5 Long-term taxes - - - Total liabilities 1 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The following comments should be considered with regards to the tables below: 1. The instruments that appear below are not necessarily presented in the Financial Statements at fair value. 2. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. 3. Sensitivity tests for the influence of interest rate changes on financial assets and financial liabilities were not presented due to their negligible influence on their fair value. I. Sensitivity tests of balances as of September 30, 2013 Sensitivity test of changes in the dollar-NIS exchange rate Gain (loss) from changes in the dollar-NIS exchange rate Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Current Assets: Other account receivables 26 13 ) ) Cash and cash equivalents ) ) Non-current assets: Long-term receivables 66 7 3 (7
